42 A.3d 139 (2012)
210 N.J. 124
In the Matter of Ralph V. FURINO, an Attorney at Law (Attorney No. XXXXXXXXX).
D-100 September Term 2011, 070537
Supreme Court of New Jersey.
May 2, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-391, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(1) (default by respondent), that RALPH V. FURINO of JAMESBURG, who was admitted to the bar of this State in 1981, should be suspended from the practice of law for a period of three months for violation of RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board having further concluded that the term of suspension should be consecutive to the term of suspension for the unethical conduct found in DRB 11-176 and 11-205;
And the Court this date having ordered in D-46-11 that respondent be suspended from practice for a period of three months for the unethical conduct found in DRB 11-176 and DRB 11-205;
And good cause appearing;
It is ORDERED that RALPH V. FURINO is suspended from the practice of law for a period of three months, effective August 3, 2012, and until the further Order of the Court; and it is further
ORDERED that respondent shall comply with the Order of the Court in D-46-11; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
*140 ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.